IN THE SUPREME COURT OF THE STATE OF NEVADA


                WELLS FARGO BANK, NA., A                                 No. 67766
                NATIONAL ASSOCIATION,
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                               FILED
                IN AND FOR THE COUNTY OF
                CLARK: AND THE HONORABLE
                                                                            MAR 2 5 2016
                                                                            TRACE K. LINDEMAN
                KENNETH C. CORY, DISTRICT                                CLERK FS PREME COURT
                JUDGE,                                                  BY
                                                                              DEPUTY CLERK
                Respondents,
                and
                PREMIER ONE HOLDINGS, INC., A
                NEVADA CORPORATION,
                Real Party in Interest.

                     ORDER DENYING PETITION FOR WRIT OF MANDAMUS OR
                                       PROHIBITION

                            This is an original petition for a writ of mandamus or
                prohibition challenging a district court order denying a motion for
                summary judgment in a real property matter.
                            Petitioner argues that the district court erred in denying
                summary judgment in its favor because NRS 116.3116 et seq. is
                unconstitutionally vague and failed to provide it with fair notice.
                            Writ relief is generally not available when a petitioner has an
                adequate remedy at law, such as an appeal from a final judgment.                See
                NRS 34.170; NRS 34.330; Pan v. Eighth Judicial Dist. Court, 120 Nev.
222, 224-25, 88 P.3d 840, 841 (2004). Having considered the documents
                and arguments presented in this matter, we conclude that our
SUPREME COURT
      OF
    NEVADA

10) 1947A
                                                                                      ur, - 0q 1491
                extraordinary intervention is not warranted. See Pan, 120 Nev. at 228, 88
                P.3d at 844 (providing that petitioner bears the burden of showing writ
                relief is appropriate). Accordingly, we
                            ORDER the petition DENIED.




                                                    1110.4.„:                  C.J.
                                                    Parraguirre




                                                    Hardesty


                                                                                J.




                                                                                J.




                                                                                J.




                                                                                J.
                                                   Gibbons


                                                                                J.
                                                   Pickering




SUPREME COURT
     OF
   NEVADA

                                                     2
           y,
(0) 1947A °T
                 cc: Hon. Kenneth C. Cory, District Judge
                      David J. Merrill, P.C.
                      Joseph Y. Hong
                      Akerman LLP
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e